 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Elizabeth-Abigail James,                         No. CV-19-01310-PHX-JAT
10                 Plaintiff,                         ORDER
11   v.
12   Caesars Entertainment Incorporated,
13                 Defendant.
14
15          Judgment was entered in this case on September 25, 2019. (Doc. 33). Now
16   pending before the Court is Plaintiff Elizabeth-Abigail James’s (“Plaintiff”) “Notice to
17   Redact or Seal All Filings with Personal Information.” (Doc. 36).1
18          “[T]he public has a right to inspect judicial documents and records.” TriQuint
19   Semiconductor, Inc. v. Avago Techs. Ltd., No. CV 09-1531-PHX-JAT, 2010 WL
20   2474387, at *1 (D. Ariz. June 11, 2010). “A party seeking to seal a judicial record bears
21   the burden of overcoming this presumption by either meeting the ‘compelling reasons’
22   standard if the record is a dispositive pleading, or the ‘good cause’ standard if the record
23   is a nondispositive pleading.” Id. (citation omitted). Here, Plaintiff has simply asked the
24   Court to “seal personal information that is highly sensitive to avoid causing harm if made
25   known to the public.” (Doc. 36 at 1). Plaintiff does not identify with any specificity what
26   information she seeks to have sealed, where it is located in the record, nor even why the
27   information would be harmful to her. Her request is supported by nothing more than an
28   1
      The Court notes that in her most recent filings, Plaintiff indicates that she now goes by
     “Mayloemrojo El Bey.” (Doc. 36 at 1).
 1   unadorned “conclusory assertion[]” that does not “provide the Court with a sufficient
 2   factual basis on which it can articulate a decision to seal court records” and thus fails to
 3   establish even good cause to seal. D’Agnese v. Novartis Pharms. Corp., No. CV-12-
 4   0749-PHX-JAT, 2012 WL 3544725, at *1 (D. Ariz. Aug. 16, 2012). Accordingly, the
 5   Court must deny Plaintiff’s request to seal.
 6          The Court is also in receipt of a document from Plaintiff titled “NOTICE OF
 7   VOID JUDGMENT/ORDER: DUE PROCESS deny[ed], rights abrogate[d] Render all
 8   B.A.R. (British Accredited Registry) attorneys’ paperwork VOID, AB INITIO.” (Doc.
 9   39). It is not clear to the Court what Plaintiff seeks to accomplish via this filing. On the
10   one hand, she asserts that the Court lacked “authority to make this ruling and close the
11   case.” (Id. at 1). On the other, presumably disagreeing with the Court’s order dismissing
12   this case, she asserts that the Court did have jurisdiction to decide this case because the
13   parties are citizens of different states. Therefore, the Court denies this filing without
14   prejudice to Plaintiff filing a proper and timely motion under Federal Rule of Civil
15   Procedure 59(e) or 60(b).
16          Based on the foregoing,
17          IT IS ORDERED that the Notice to Redact or Seal All Filings with Personal
18   Information (Doc. 36) is denied.
19          IT IS FURTHER ORDERED that to the extent the “NOTICE OF VOID
20   JUDGMENT/ORDER: DUE PROCESS deny[ed], rights abrogate[d] Render all B.A.R.
21   (British Accredited Registry) attorneys’ paperwork VOID, AB INITIO” (Doc. 39) was
22   intended to seek some form of relief it is denied without prejudice as indicated above.
23          Dated this 1st day of October, 2019.
24
25
26
27
28


                                                    -2-
